Title: To Thomas Jefferson from André Limozin, 21 November 1785
From: Limozin, André
To: Jefferson, Thomas


  Le Havre, 21 Nov. 1785 Acknowledges TJ’s letter of 11 Nov. and promises to forward its enclosure to the Fitzhugh brothers by the  Andrew, which sails for Norfolk within the next two weeks. Before they sailed on 10 Nov., the brothers “found them selves in the most disagreable Circumstance possible for Gentlemen of Honor.” On Barclay’s recommendation they had applied to Limozin for 1,000 livres to pay their passage, though he gave no assurance of how Limozin would be reimbursed but later did provide them with a letter of credit for 120 livres, “which sum was not sufficient to pay for their expense here altho’ they have been very often at my house to dine with me.” Having heard of the large sums which he had advanced other Americans and were never returned (“for that reason, I had resolved to not lend one farthing more”), the Fitzhughs were reluctant to approach Limozin for further funds. One of the brothers finally revealed their circumstances and said that if Limozin did not advance them twenty guineas, they would lose their space on the ship and also their passage money. They promised that if Barclay did not repay him, TJ would. He now has their draft on Barclay dated 4 Nov.; according to Barclay’s instructions, Limozin will make TJ the drawee instead. He appends his account of the expenses totalling 68₶ 17s 6d. for the three trunks and boxes shipped on the Eolus, for which he charges TJ’s account.
